DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2022 has been entered.

	Response to Arguments
Applicant’s arguments, see page 7-9, filed 6/9/2022 with respect to 35 USC §103 rejection of claims 1 have been fully considered but were not persuasive.  Applicant has amended claims and argues previously cited references fails to disclose amended claim language. Applicant argues previously cited references fails to teach the claim limitation of feature matching circuitry/logic to track the feature points by recording motion vectors for the feature points and to map one or more of the plurality of feature points from the first image frame to corresponding feature points in a second image frame, wherein the corresponding feature points are determined based on the recorded motion vectors. Applicant argues previously cited Pau discloses video encoder for tracking motion vectors for regions by fails to disclose tracking motion vectors for feature points. Applicant argues Pau’s features matcher fails to describe matching operation is based on motion vectors and is not mentioned in the description of the feature matcher. 

In response, examiner points to paragraphs [0195-0196] of application specification to describe argued claim limitations. Paragraph [0195-0196] discloses sparse optical flow may be used to map area A features into area B features, including motion estimation algorithm that is used in search area for tracking features. Based on disclosure in specifications, examiner points to paragraph [0032] of Pau, which discloses search window controller used for feature matcher. Paragraph [0032] discloses motion vectors that are calculated by video encoder may be communicated to search window controller. Pau’s search window is used by the feature matcher when evaluating matches between features of two images. Pau does in fact use motions vectors in determining feature points, similar to application specification Pau discloses search area\window for determining features points between images. In addition, claim language of “feature points in the second image are determined based on the recorded motion vectors”  is broad, examiner suggests amending claims to more narrowly define how feature points and motion vectors are related and\or calculated. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: “feature search area circuity/logic”, “feature detection feature search area circuity/logic”, “feature matching circuity/logic”, “image frame stitching and blending circuity/logic” in claims 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 10-15,17-24,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US 20110002544 A1), Bar et al (US 20180063513 A1), Srinivasan et al (US 20180040133 A1) and Pau et al (US 20130279762 A1). 

Regarding claim 10, Oshima discloses a method comprising: 
narrowing down a feature search area in a first image frame based on possible overlap between the first image frame and a second image frame ([0070] The feature point detector 43 extracts plural feature points with a specific gradient of a signal from the overlap area of the first image);

identifying a plurality of feature points in the first image frame  ([0070] The feature point detector 43 extracts a plurality of feature points 55b from an edge of the object image 55a and its background portion); 

stitching the first image frame and second image frame based on the mapping of the feature points between the two image frames; and blending a portion of the first image frame with a portion of the second image frame ([0087], one composite image 70 or stitched image by combining the first and second images 65 and 66 after the transformation according to the feature points 65c and the relevant feature points) and


Bar discloses the possible overlap determined based on view parameters including detected camera focal length and\or a user’s current viewing orientation ([0035] the overlapping areas are estimated based on a calibration model (e.g., a mathematical model) defined for one or both of the imagers that capture the overlapping frames. The calibration model may be defined based on principal point parameter(s), focal length parameter(s), and/or fisheye distortion parameter(s).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify composite image generator of Oshima to include the possible overlap determined based on view parameters including detected camera focal length and\or a user’s current viewing orientation as described by Bar.

 The motivation for doing so would have been to stitch a plurality of frames captured at multiple viewing angles by a plurality of imagers mounted around a common center into a panoramic frame imaging (Bar [0004]).

Srinivasan discloses wherein the feature points are tracked by recording motion vectors for the feature points ([0024] two or more images may be utilized. For example, two images may include previous and current frames (for motion tracking), two stereoscopic images may be captured at approximately the same time in some approaches)
updating the feature search area in the first image frame according to a global motion vector determined based on the recorded motion vectors  ([0065] the matching engine 128 may shift the template over one or more search spaces in a sliding window fashion, producing a matching score for each position of the template relative to the search space(s). [0071] different search areas may be combined into a combined larger search area.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify composite image generator of Oshima to include wherein the feature points are tracked by recording motion vectors for the feature points and updating the feature search area in the first image frame according to a global motion vector determined based on the recorded motion vectors  as described by Srinivasan.

 The motivation for doing so would have been to enable feature point-aligned motion vectors to be computed starting from a semi-dense motion vector map (Srinivasan [0021]).

Pau discloses tracking the feature points by recording motion vectors ([0032] calculate a motion vector for at least one region of an encoded image) for the feature points and mapping one or more of the plurality of feature points from the first image frame to corresponding feature points in a second image frame, wherein the corresponding feature points are determined based on the recorded motion vectors ([0032] among other things calculate a motion vector for at least one region of an encoded image. Motion vectors calculated by video encoder 340 may be communicated to the search window controller, [0047] the search window controller 350 may receive motion vector data or motion estimation data from the video encoder 340. The motion vector or motion estimation data may be used by the search window controller 350 to compute a location for a search window to be used for a successive image frame.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify composite image generator of Oshima to include tracking the feature points by recording motion vectors for the feature points and mapping one or more of the plurality of feature points from the first image frame to corresponding feature points in a second image frame, wherein the corresponding feature points are determined based on the recorded motion vectors as described by Pau.

 The motivation for doing so would have been to adaptively controlling search windows that are used for feature matching between images (Pau, [0006])

Oshima, Bar, Srinivasan and Pau are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Oshima, Bar, Srinivasan and Pau to obtain the invention as specified in claim 10.

Regarding claim 11, Oshima discloses wherein the view parameters further include an object distance ([0026], one or more of the feature points present within a predetermined distance).

Regarding claim 12, Oshima discloses wherein the feature matching circuitry/logic is to use optical flow to track and map the feature points ([0071], The determining device 44 arithmetically determines information of an optical flow between the feature points and the relevant feature points)

Regarding claim 13, Oshima discloses wherein narrowing down a feature search area comprises selecting a first overlapping portion of the first image frame to be centered on a second overlapping portion of the second image frame ([0079] The overlap area detector 42 analyzes an image area 65a in the first image 65 by pattern matching according to the template information of a predetermined template area 66a of the second image)

Regarding claim 14, Oshima discloses wherein narrowing down the feature search area further comprises reducing the size of the first overlapping portion by a specified amount to generate a first reduced overlapping portion ([0094], the overlap area 65b are segmented into the partial areas 65e to adjust the count of the feature points 65c for each of the partial areas)

Regarding claim 15, Oshima discloses wherein the feature detection circuitry/logic is configured to identify the plurality of feature points within the first reduced size overlapping portion ([0071] The feature point detector 43 tracks relevant feature points corresponding to feature points in the first image inside the overlap area in the second image output by the camera assembly)

Regarding claim 17, Oshima discloses wherein the feature points are tracked by recording motion vectors for the feature points ([0071], motion vector for representing a moving direction and moving amount of the feature points).

Regarding claim 18, Oshima discloses filtering out feature points which do not sufficiently contribute to tracking and mapping. ([0074], The reducing device 45 also cancels the relevant feature points 57b of the second image 57 according to the feature points 55b canceled from the first image 55.).

Regarding claim 19, Oshima discloses a non-transitory machine-readable medium having program code stored thereon which, when executed by a machine, causes the machine to perform the operations of: 
narrowing down a feature search area in a first image frame based on possible overlap between the first image frame and a second image frame ([0070] The feature point detector 43 extracts plural feature points with a specific gradient of a signal from the overlap area of the first image); 

identifying a plurality of feature points in the first image frame  ([0070] The feature point detector 43 extracts a plurality of feature points 55b from an edge of the object image 55a and its background portion); 

stitching the first image frame and second image frame based on the mapping of the feature points between the two image frames; and blending a portion of the first image frame with a portion of the second image frame ([0087], one composite image 70 or stitched image by combining the first and second images 65 and 66 after the transformation according to the feature points 65c and the relevant feature points) and

 
Bar discloses the possible overlap determined based on view parameters including detected camera focal length and\or a user’s current viewing orientation ([0035] the overlapping areas are estimated based on a calibration model (e.g., a mathematical model) defined for one or both of the imagers that capture the overlapping frames. The calibration model may be defined based on principal point parameter(s), focal length parameter(s), and/or fisheye distortion parameter(s).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify composite image generator of Oshima to include the possible overlap determined based on view parameters including detected camera focal length and\or a user’s current viewing orientation as described by Bar.

 The motivation for doing so would have been to stitch a plurality of frames captured at multiple viewing angles by a plurality of imagers mounted around a common center into a panoramic frame imaging (Bar [0004]).

Srinivasan discloses wherein the feature points are tracked by recording motion vectors for the feature points ([0024] two or more images may be utilized. For example, two images may include previous and current frames (for motion tracking), two stereoscopic images may be captured at approximately the same time in some approaches)
updating the feature search area in the first image frame according to a global motion vector determined based on the recorded motion vectors  ([0065] the matching engine 128 may shift the template over one or more search spaces in a sliding window fashion, producing a matching score for each position of the template relative to the search space(s). [0071] different search areas may be combined into a combined larger search area.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify composite image generator of Oshima to include wherein the feature points are tracked by recording motion vectors for the feature points and updating the feature search area in the first image frame according to a global motion vector determined based on the recorded motion vectors  as described by Srinivasan.

 The motivation for doing so would have been to enable feature point-aligned motion vectors to be computed starting from a semi-dense motion vector map (Srinivasan [0021]).

Pau discloses tracking the feature points by recording motion vectors ([0032] calculate a motion vector for at least one region of an encoded image) for the feature points and mapping one or more of the plurality of feature points from the first image frame to corresponding feature points in a second image frame , the corresponding feature points are determined based on the recorded motion vectors ([0032] among other things calculate a motion vector for at least one region of an encoded image. Motion vectors calculated by video encoder 340 may be communicated to the search window controller, [0047] the search window controller 350 may receive motion vector data or motion estimation data from the video encoder 340. The motion vector or motion estimation data may be used by the search window controller 350 to compute a location for a search window to be used for a successive image frame.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify composite image generator of Oshima to include tracking the feature points by recording motion vectors for the feature points and mapping one or more of the plurality of feature points from the first image frame to corresponding feature points in a second image frame, the corresponding feature points are determine based on the recorded motion vector as described by Pau.

 The motivation for doing so would have been to adaptively controlling search windows that are used for feature matching between images (Pau, [0006])

Oshima, Bar, Srinivasan and Pau are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Oshima, Bar, Srinivasan and Pau to obtain the invention as specified in claim 10.

Regarding claim 20, Oshima discloses wherein the view parameters further include an object distance ([0026], one or more of the feature points present within a predetermined distance).

Regarding claim 21, Oshima discloses wherein the feature matching circuitry/logic is to use optical flow to track and map the feature points ([0071], The determining device 44 arithmetically determines information of an optical flow between the feature points and the relevant feature points)

Regarding claim 22, Oshima discloses wherein narrowing down a feature search area comprises selecting a first overlapping portion of the first image frame to be centered on a second overlapping portion of the second image frame ([0079] The overlap area detector 42 analyzes an image area 65a in the first image 65 by pattern matching according to the template information of a predetermined template area 66a of the second image)

Regarding claim 23, Oshima discloses wherein narrowing down the feature search area further comprises reducing the size of the first overlapping portion by a specified amount to generate a first reduced overlapping portion ([0094], the overlap area 65b are segmented into the partial areas 65e to adjust the count of the feature points 65c for each of the partial areas)

Regarding claim 24, Oshima discloses wherein the feature detection circuitry/logic is configured to identify the plurality of feature points within the first reduced size overlapping portion ([0071] The feature point detector 43 tracks relevant feature points corresponding to feature points in the first image inside the overlap area in the second image output by the camera assembly)

Regarding claim 27, Oshima discloses filtering out feature points which do not sufficiently contribute to tracking and mapping. ([0074], The reducing device 45 also cancels the relevant feature points 57b of the second image 57 according to the feature points 55b canceled from the first image 55.).


Claim 1-6,9, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US 20110002544 A1) in view of Bar et al (US 20180063513 A1) , Kezele et al (US 20160012643 A1), Srinivasan et al (US 20180040133 A1) and Pau et al (US 20130279762 A1). 

Regarding claim 1, Oshima discloses 
feature search area identification circuitry/logic to narrow down a feature search area based on possible overlap between two image frames ([0070] The feature point detector 43 extracts plural feature points with a specific gradient of a signal from the overlap area of the first image); 

feature detection circuitry/logic to identify a plurality of feature points in the feature search area of a first image frame of the two image frames ([0070] The feature point detector 43 extracts a plurality of feature points 55b from an edge of the object image 55a and its background portion); 

image frame stitching and blending circuitry/logic to stitch the first image frame and second image frame based on the mapping of the feature points between the two image frames and to blend a portion of the first image frame with a portion of the second image frame ([0087], one composite image 70 or stitched image by combining the first and second images 65 and 66 after the transformation according to the feature points 65c and the relevant feature points)


Bar discloses the possible overlap determined based on view parameters including detected camera focal length and\or a user’s current viewing orientation ([0035] the overlapping areas are estimated based on a calibration model (e.g., a mathematical model) defined for one or both of the imagers that capture the overlapping frames. The calibration model may be defined based on principal point parameter(s), focal length parameter(s), and/or fisheye distortion parameter(s).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify composite image generator of Oshima to include the possible overlap determined based on view parameters including detected camera focal length and\or a user’s current viewing orientation as described by Bar.

 The motivation for doing so would have been to stitch a plurality of frames captured at multiple viewing angles by a plurality of imagers mounted around a common center into a panoramic frame imaging (Bar [0004]).

Kezele discloses an augmented reality or virtual reality system ([0060] Head-mounted displays have found wide acceptance in the field of augmented reality (AR),) comprising
feature detection circuitry/logic to identify a plurality of feature points in a first image frame of the two image frames ([0072], feature detection (or feature point detection), which refers to identifying parts of an image, or individual feature points of an image)
image frame stitching and blending circuitry/logic to stitch the first image frame and second image frame based on the mapping of the feature points between the two image frames and to blend a portion of the first image frame with a portion of the second image frame ([0075], that correlate to the same real feature point in the real-world scene, it is possible to stitch together the four partial images (such as by applying an image stitching tool) to create one composite image 7E of the entire building)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify composite image generator of Oshima to include an augmented reality or virtual reality system comprising feature detection circuitry/logic to identify a plurality of feature points in a first image frame of the two image frames image frame stitching and blending circuitry/logic to stitch the first image frame and second image frame based on the mapping of the feature points between the two image frames and to blend a portion of the first image frame with a portion of the second image frame as described by Kezele.

 The motivation for doing so would have been to for stereo calibration of a (virtual) optical see-through (OST) head-mounted display (HMD) having left and right eye views to provide stereo images (Kezele [0013]).

Srinivasan discloses wherein the feature matching circuitry/logic is configured to track the feature points by recording motion vectors for the feature points ([0024] two or more images may be utilized. For example, two images may include previous and current frames (for motion tracking), two stereoscopic images may be captured at approximately the same time in some approaches)
wherein the feature search area identification circuitry/logic is further to update the feature search area in the first image frame according to a global motion vector determined based on the recorded motion vector ([0065] the matching engine 128 may shift the template over one or more search spaces in a sliding window fashion, producing a matching score for each position of the template relative to the search space(s). [0071] different search areas may be combined into a combined larger search area.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify composite image generator of Oshima to include wherein the feature matching circuitry/logic is configured to track the feature points by recording motion vectors for the feature points and wherein the feature search area identification circuitry/logic is further to update the feature search area in the first image frame according to a global motion vector determined based on the recorded motion vector as described by Srinivasan.

 The motivation for doing so would have been to enable feature point-aligned motion vectors to be computed starting from a semi-dense motion vector map (Srinivasan [0021]).

Pau discloses feature matching circuitry/logic to track the feature points by recording motions vectors ([0032] calculate a motion vector for at least one region of an encoded image) for the feature points and to map one or more of the plurality of feature points from the first image frame to corresponding feature points in a second image frame, wherein the corresponding feature points in the second image ([0032] among other things calculate a motion vector for at least one region of an encoded image. Motion vectors calculated by video encoder 340 may be communicated to the search window controller) are determined based on the recorded motion vectors ([0047] the search window controller 350 may receive motion vector data or motion estimation data from the video encoder 340. The motion vector or motion estimation data may be used by the search window controller 350 to compute a location for a search window to be used for a successive image frame.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify composite image generator of Oshima to include feature matching circuitry/logic to track the feature points by recording motions vectors for the feature points  and to map one or more of the plurality of feature points from the first image frame to corresponding feature points in a second image frame wherein the corresponding feature points in the second image are determined based on the recorded motion vectors as described by Pau.

 The motivation for doing so would have been to adaptively controlling search windows that are used for feature matching between images (Pau, [0006])

Oshima, Bar, Kezele, Srinivasan and Pau are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Oshima, Bar, Kezele, Srinivasan and Pau to obtain the invention as specified in claim 1.

Regarding claim 2, Oshima discloses wherein the view parameters further include an object distance ([0026], one or more of the feature points present within a predetermined distance).

Regarding claim 3, Oshima discloses wherein the feature matching circuitry/logic is to use optical flow to track and map the feature points ([0071], The determining device 44 arithmetically determines information of an optical flow between the feature points and the relevant feature points)

Regarding claim 4, Oshima discloses wherein narrowing down a feature search area comprises selecting a first overlapping portion of the first image frame to be centered on a second overlapping portion of the second image frame ([0079] The overlap area detector 42 analyzes an image area 65a in the first image 65 by pattern matching according to the template information of a predetermined template area 66a of the second image)

Regarding claim 5, Oshima discloses wherein narrowing down the feature search area further comprises reducing the size of the first overlapping portion by a specified amount to generate a first reduced overlapping portion ([0094], the overlap area 65b are segmented into the partial areas 65e to adjust the count of the feature points 65c for each of the partial areas)

Regarding claim 6, Oshima discloses wherein the feature detection circuitry/logic is configured to identify the plurality of feature points within the first reduced size overlapping portion ([0071] The feature point detector 43 tracks relevant feature points corresponding to feature points in the first image inside the overlap area in the second image output by the camera assembly)

Regarding claim 9, Oshima discloses wherein the feature matching circuitry/logic is further configured to filter out feature points which do not sufficiently contribute to tracking and mapping. ([0074], The reducing device 45 also cancels the relevant feature points 57b of the second image 57 according to the feature points 55b canceled from the first image 55.).

Regarding claim 28, Oshima discloses wherein the two image frames are captured concurrently by two or more cameras ([0058] Two camera assemblies 11 and 12 are arranged beside one another as an array, have fields of view which are overlapped on each other).

Regarding claim 29, Oshima, Bar, Srinivasan and Pau are silent to wherein the user's current viewing orientation is detected by head or eye tracking sensors integrated in a head mounted display device worn by the user .

Kezele discloses wherein the user's current viewing orientation is detected by head or eye tracking sensors integrated in a head mounted display device worn by the user ([0113] OST HMD equipped with a mounted camera for visual head-tracking) .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify composite image generator of Oshima to include wherein the user's current viewing orientation is detected by head or eye tracking sensors integrated in a head mounted display device worn by the user as described by Kezele.

 The motivation for doing so would have been to for stereo calibration of a (virtual) optical see-through (OST) head-mounted display (HMD) having left and right eye views to provide stereo images (Kezele [0013]).

Oshima, Bar, Kezele, Srinivasan and Pau are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Oshima, Bar, Kezele, Srinivasan and Pau to obtain the invention as specified in claim 29.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US 20110002544 A1), Bar et al (US 20180063513 A1) , Kezele et al (US 20160012643 A1) and Srinivasan et al (US 20180040133 A1) as applied to claim 6 above, and further in view of Doepke (US 20120294549 A1).

Regarding claim 7, Oshima is silent to wherein the feature detection circuitry/logic is to use Features from Accelerated Segment Test (FAST) feature detection.

Deepke discloses wherein the feature detection circuitry/logic is to use Features from Accelerated Segment Test (FAST) feature detection ([0087], The features detection algorithm may be any desired method, such as FAST or the KLT feature tracker)

Oshima, Bar, Kezele, Srinivasan and Deepke are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the KLT tracker of Oshima to include a wherein the feature detection circuitry/logic is to use Features from Accelerated Segment Test (FAST) feature detection as described by Deepke

 The motivation for doing so would have been to carry out the panoramic photography (Deepke [0007]).

Therefore, it would have been obvious to combine Oshima, Bar, Kezele, Srinivasan and Deepke to obtain the invention as specified in claim 7.

Claim 16,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US 20110002544 A1), Bar et al (US 20180063513 A1) and Srinivasan et al (US 20180040133 A1) as applied to claim 15 and 24 above, and further in view of Doepke (US 20120294549 A1).

Regarding claim 16, Oshima is silent to wherein the feature detection circuitry/logic is to use Features from Accelerated Segment Test (FAST) feature detection.

Deepke discloses wherein the feature detection circuitry/logic is to use Features from Accelerated Segment Test (FAST) feature detection ([0087], The features detection algorithm may be any desired method, such as FAST or the KLT feature tracker)

Oshima, Bar, Srinivasan and Deepke are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the KLT tracker of Oshima to include a wherein the feature detection circuitry/logic is to use Features from Accelerated Segment Test (FAST) feature detection as described by Deepke

 The motivation for doing so would have been to carry out the panoramic photography (Deepke [0007]).

Therefore, it would have been obvious to combine Oshima, Bar, Srinivasan and Deepke to obtain the invention as specified in claim 16.

Regarding claim 24, Oshima is silent to wherein the feature detection circuitry/logic is to use Features from Accelerated Segment Test (FAST) feature detection.

Deepke discloses wherein the feature detection circuitry/logic is to use Features from Accelerated Segment Test (FAST) feature detection ([0087], The features detection algorithm may be any desired method, such as FAST or the KLT feature tracker)

Oshima, Bar, Srinivasan and Deepke are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the KLT tracker of Oshima to include a wherein the feature detection circuitry/logic is to use Features from Accelerated Segment Test (FAST) feature detection as described by Deepke

 The motivation for doing so would have been to carry out the panoramic photography (Deepke [0007]).

Therefore, it would have been obvious to combine Oshima, Bar, Srinivasan and Deepke to obtain the invention as specified in claim 24.


Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619